PER CURIAM.
In this case the National Labor Relations Board found as a fact that Textile Workers Unit No. 1 of the National Labor League, Inc., is the same organization, functioning under a different name, as the Independent Silk Workers Union of Ross-mere, which this court by decree entered July 23, 1940, ordered the respondent to refrain from recognizing as a collective bar*706gaining representative of its employees. That finding is supported by the evidence. It fully justifies the Board’s conclusions of law and the order directing the respondent to disestablish the Unit and the League as collective bargaining representatives of its employees and to post notices. National Labor Relations Board v. Newport News Shipbuilding & Dry Dock Co., 308 U.S. 241, 60 S.Ct. 203, 84 L.Ed. 219; National Labor Relations Board v. Link-Belt Co., 311 U.S. 584, 61 S.Ct. 358, 85 L.Ed. 368; Westinghouse Electric & Mfg. Co. v. National Labor Relations Board, 2 Cir., 112 F.2d 657, affirmed 312 U.S. 660, 61 S.Ct. 736, 85 L.Ed. 1108; Roebling Employees Ass’n v. National Labor Relations Board, 3 Cir., 120 F.2d 289; National Labor Relations Board v. Rath Packing Co., 8 Cir., 123 F.2d 684.
The order of the National Labor Relations Board is affirmed. A decree enforcing it will be entered.